Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement dated as of
September 20, 2004 (the “Agreement”), is made and entered into as of the 23rd
day of April, 2007, by and between FTI Consulting, Inc., a Maryland corporation
with its principal executive office in Baltimore, Maryland (“FTI”), and Dennis
J. Shaughnessy (“Executive”). FTI and its consolidated subsidiaries and
affiliates constitute the “Company.”

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive agree as follows:

1. Annual Salary and Transition Payment. Section 4(b) of the Agreement be and
hereby is revised to provide that during the Transition Period, in lieu of a
Base Salary, the amount that the Company will pay or cause to be paid to
Executive in cash, in periodic installments not less frequently than monthly,
will be $400,000 (the “Transition Payment”) for each year of the Transition
Period.

2. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions of Section 4(b) of the Agreement, and other
provisions, terms and conditions of the Agreement shall remain in full force and
effect and shall be applicable to this Amendment with the same force and effect
as if they were recited herein in full.

3. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[Signature Page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

FTI CONSULTING, INC. By:  

/s/ JACK B. DUNN, IV

Name:   Jack B. Dunn, IV Title:   President and Chief Executive Officer
EXECUTIVE By:  

/s/ DENNIS J. SHAUGHNESSY

  Dennis J. Shaughnessy